Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 were previously rejected in the non-final office action (4/27/2021).  Applicant filed an amendment (7/27/2021) whereby claims 1, 10, and 16 were amended, and claims 21-23 were newly added.  Accordingly, claims 1-23 are now pending and examined in this office action.
Response to Remarks/Arguments
Applicant’s amendments cure the previous objections to the specification and drawings. Accordingly, the objections to the specification and drawings are withdrawn.
With respect to the 35 U.S.C. 101 rejections, Applicant’s arguments have been considered, but are not persuasive.  In regards to the analysis at Step 2A Prong 1, Applicant argues that the Examiner’s identification of an abstract idea in the claims “provided no analysis and no specificity...[and] did not provide any specific reference to the claim elements [].”  This is incorrect.  Examiner specifically identified in the non-final action that the claim elements of “receiving [] an itinerary generation event comprising instructions to generate an automated itinerary for a user itinerary account, wherein the user itinerary account is associated with a user transaction account; retrieving [] transaction data from the user transaction account, wherein the transaction data is associated with a travel-based transaction; and generating [] the automated itinerary, wherein the automated itinerary comprises the transaction data associated with the travel-based transaction” as the abstract idea.  The recited elements are a commercial or legal interaction and therefore fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
In regards to the analysis at Step 2A Prong 2, Applicant argues that the Examiner did not provide “any rational underpinning, let alone evidence” in determining that the judicial exception is not integrated 
 	Applicant further argues that the claims are integrated into a practical application at Step 2A Prong 2 because they recite a technological improvement.  Specifically, Applicant argues that the claimed invention “improves the functioning of a computer” and “improve[s] itinerary management data security.”  In support, Applicant states because “the user performs less computer functions and provides less input compared to typical itinerary management system, which saves on data storage and memory which speeds processing.” It is unclear from Applicant’s arguments how the functioning of a computer or itinerary management data security is improved because a user takes less actions on a computer. The alleged improvements set forth in paragraph [0020] of the specification by “providing users the automated itinerary comprising real-time [] travel data”, are consummated in the “retrieving” step. However, no detail is given on this retrieving step beyond merely using the computer as a tool.  Therefore, this is the case where there is an improvement to the abstract idea itself, which is not an improvement to technology. Please see MPEP 2106.04(I.), para. 5.  The arguments are not persuasive.  Accordingly, the 101 rejections are maintained.
With respect to the 35 U.S.C. 102/103 rejections, Applicant’s arguments have been considered, but are not persuasive. Applicant argues that the identified prior art doesn’t teach newly added limitations. Accordingly, Applicant’s arguments/remarks are moot since Applicant’s amendments necessitated new grounds of rejection. Please see updated 35 U.S.C. 103 rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites the limitation "The method of claim" without identifying a claim number that claim 23 depends from. Therefore, claim 23’s dependency is unclear. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to
an abstract idea without significantly more.
Claim 1 & similar claims 10 & 16 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. The claim(s) recite receiving [] an itinerary generation event comprising instructions to generate an automated itinerary for a first account maintained by a travel interface that manages a plurality of itineraries for a registered user and wherein 
This judicial exception is not integrated into a practical application because the additional elements of a processor; a tangible, non-transitory memory/a non-transitory, tangible computer readable storage medium; and a computer based system are generic computer components. The additional elements, when analyzed individually and in combination, do not add meaningful limitation(s) to the abstract idea because it amounts to merely implementing the abstract idea on a computer. See MPEP 2106.05(f)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claim 2 and similar Claims 11 & 17
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
 Claim 4 and similar claims 12 & 18 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. claims 1, 12, & 18 merely further narrow the abstract idea of Claims 1, 10, & 16. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 9 & 15 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 9 & 15 merely further narrows the abstract idea of claims 1 & 10. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 13 & 19 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 13, & 19 merely further narrow the abstract idea of 
Claim 14 & similar claim 20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 14, & 20 merely further narrow the abstract idea of Claims 10, & 16. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 21-23 merely further narrow the abstract idea of the claims upon which they depend. The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 15-19, & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No.: 10,445,666 B1, hereinafter “Lopez,” in view of Pre-Grant Publication No.: US 2020/0111184 A1, hereinafter “Ly,” in view of Pre-Grant Publication No.: US 2019/0347583 A1, hereinafter “Pfeil.”
(Currently Amended) Claim 1 & similar claims 10 & 16: Lopez teaches a method comprising: 
receiving, by a processor, an itinerary generation event comprising instructions to generate an automated itinerary for a first account maintained by a travel interface that manages a plurality of itineraries for a registered user and, wherein the first account is associated with a second 

Lopez doesn’t explicitly teach the following; however, Ly teaches:
retrieving, by the processor, transaction data from the second account, wherein the transaction data is associated with a travel-based transaction based on an issuer system user identifier associated with the second account; and (Ly [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez with the teachings of Ly since “there is a need in the art for portable financial device issuing institutions and/or transaction service providers to be able to determine when a user may travel.” 

Lopez/Ly doesn’t explicitly teach the following; however, Pfeil teaches:
generating, by the processor, the automated itinerary, wherein the automated itinerary comprises the transaction data associated with the travel-based transaction based on the issuer system user identifier associated with the second account. (Pfeil [0026], “preferences module 304 monitors travel behavior 312… to determine travel preferences (which may include predicted travel preferences)…travel behavior can include….financial transactions for prior trips (e.g., from financial statements).; See also Pfeil [0030])”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly with the teachings of Pfeil since “travel itineraries are often customizable in proportion to an amount of time and effort expended by the traveler to manually provide inputs, select options, and so on. However, many travel itineraries fail to capture or satisfy traveler preferences due to the onerous and time-consuming nature to manually provide input, 
(Previously Presented) Claim 2 & similar claim 11 & 17: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claims 1, 10, & 16.  Lopez further teaches: 
retrieving, by the processor, at least one of travel system travel data or concierge travel data; and (Lopez Col. 5, lns. 46-53)
generating, by the processor, the automated itinerary to comprise the at least one of the travel system travel data or the concierge travel data. (Lopez Col. 6, lns. 1-8)
(Previously Presented) Claim 3: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claim 1.  Lopez further teaches:
receiving, by the processor, a travel data input comprising a manual input of travel data; and (Lopez Col. 5, lns. 53-54)
generating, by the processor, the automated itinerary to comprise the travel data input. (Lopez Col. 6, lns. 1-8)
(Previously Presented) Claim 4 and similar claims 12 & 18: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claims 1, 10, & 16.  Lopez further teaches:
receiving, by the processor, an itinerary update event comprising instructions to update the automated itinerary;  (Lopez Col. 9, lns. 26-38)
retrieving, by the processor, updated transaction data from the user transaction account, wherein the updated transaction data is associated with a second travel-based transaction made after the travel-based transaction; and (Lopez Col. 9, lns. 26-38)
updating, by the processor, the automated itinerary to comprise the updated transaction data. (Lopez Col. 9, lns. 37-38)
(Previously Presented) Claim 5 & similar claims 13 & 17: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claims 4, 12, & 16, respectively.  Lopez further teaches: 
retrieving, by the processor, at least one of updated travel system travel data or updated concierge travel data; and374822-4321-141611655.37500 / AXP-4158-US1 (Lopez Col. 11, lns. 7-14)
updating, by the processor, the automated itinerary to comprise the at least one of the updated travel system travel data or the updated concierge travel data. (Lopez Col. 11, lns. 7-14)
(Previously Presented) Claim 6: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claim 4.  Lopez further teaches:
receiving, by the processor, an updated travel data input comprising a second manual input of travel data; and (Lopez Col. 11, ln. 66- Col. 12, ln. 5)
updating, by the processor, the automated itinerary to comprise the updated travel data input. (Lopez Col. 11, ln. 66- Col. 12, ln. 5)
(Previously Presented) Claim 9 and similar claim 15: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claims 1 & 10. Lopez further teaches:
comparing, by the processor, the automated itinerary to a second automated itinerary; (Lopez Col. 10, lns. 59-62)
generating, by the processor, a profile score based on the comparing; and (Lopez Col. 11, lns. 1-6)
generating, by the processor, a suggested travel itinerary based on the profile score. (Lopez Col. 11, lns. 7-14)
(New) Claim 21:
receiving, by the processor, the transaction data associated with the travel-based transaction, wherein the transaction data is separated from non-related transaction data maintained by the issuer system that offers transaction account services; (Pfeil [0026]-[0027])
storing, by the processor, the transaction data in a database, wherein the database organizes the transaction data into a plurality of categories for managing itineraries. (Pfeil [0028], “Preferences module 304 compiles the information from both travel behavior 312 and non-travel behavior 314 and determines a set of travel preferences.”)
(New) Claim 22:  Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claim 21.  Pfeil also teaches:
querying, by the processor, the database to retrieve the transaction data based upon the plurality of categories for managing itineraries; Atty. Dkt. No. 4646.0630000-10-Mikhail R. BADUAReply to Office Action of April 27, 2021Application No. 16/502,390(Pfeil [0028])
generating, by the processor, the automated itinerary based upon the plurality of categories for managing itineraries. (Pfeil [0030])
Claims 7, 8, 14, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly/Pfeil in view of Pre-grant Publication No.: US 2013/0317893 A1, hereinafter “Nelson.”
(Previously Presented) Claim 7: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claim 1. Lopez/Ly/Pfeil doesn’t explicitly teach the following; however, Nelson teaches:
receiving, by the processor, a user content submission, wherein the user content submission comprises at least one of an image or a user comment; and (Nelson [0054])
updating, by the processor, the automated itinerary to comprise the user content submission. (Nelson [0054])
(Previously Presented) Claim 8: 
receiving, by the processor, an expense reimbursement request, wherein the expense reimbursement request comprises a reimbursement value based on the transaction data and a second user; (Nelson [0054])
transmitting, by the processor, the expense reimbursement request to the second user. (Nelson [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Pfeil with the teachings of Nelson because what is needed is a method for coordinating participation in, and payment for, events. In particular, the invention allows a person to initiate a group event and collect contribution from participants without exposing themselves to a full cost. (Nelson [0002]) 
(Previously Presented) Claim 14 and similar claim 20: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claims 10, & 16.  Lopez/Ly/Pfeil doesn’t explicitly teach the following; however, Nelson teaches:
receiving, by the processor, an automated itinerary interaction request, wherein the automated itinerary interaction request comprises at least one of a user content submission or an expense reimbursement request; and (Nelson [0054])
updating, by the processor, the automated itinerary based on the user content submission or the expense reimbursement request. (Nelson [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Pfeil with the teachings of Nelson because what is needed is a method for coordinating participation in, and payment for, events. In particular, the invention allows a person to initiate a group event and collect contribution from participants without exposing themselves to a full cost. (Nelson [0002])
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez/Ly/Pfeil in view of Pre-grant Publication No.: US 2017/0061428 A1, hereinafter “Prabhu.”
(New) Claim 23: Lopez/Ly/Pfeil, as shown above, teaches all the limitations of claim 1.  Lopez/Ly/Pfeil doesn’t explicitly teach the following; however, Prabhu teaches:
generating, by the processor, the first account; (Prabhu [0049])
receiving, by the processor, a request to link the first account to the second account; (Prabhu [0049])
transmitting, by the processor, a request to the issuer to grant access to the second account; (Putnam [0050])
receiving, by the processor, an input from the registered user comprising the issuer system user identifier associated with the second account; (Prabhu [0049])
linking, by the processor, the first account to the second account. (Prabhu [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez/Ly/Pfeil with the teachings of Prabhu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE CHEN/Primary Examiner, Art Unit 3628